DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Clams 16-35 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-18, 25, 32-34 are rejected under 35 U.S.C. 102a1 as being anticipated by Glenn (US1077848).

As to claim 16, Glenn discloses a Controller Area Network, CAN, transceiver comprising: a receiver arrangement for coupling to a CAN bus, the receiver arrangement configured to determine a differential signal from analog signalling 
 and a receive output for coupling to a CAN controller and wherein the receiver arrangement is configured to provide a digital output signal to the receive output based on the differential signal (Fig.1 illustrates CAN controller 3 coupled to transceiver, COL.4, lines 55 – 65); 
wherein the receiver arrangement is configured to operate in at least a first mode in which the receiver arrangement is configured to provide the digital output signal comprising logic 0 when the differential signal is greater than a first receiver threshold and provide the digital output signal comprising logic 1 when the differential signal is less than said first receiver threshold unless said differential signal satisfies a condition, whereupon the receiver arrangement is configured to provide the digital output signal comprising logic 0, wherein the condition at least comprises the differential signal being below an activity-voltage threshold (Figs. 2 and . 7 with elements defined where  VDIFF defines both the dominant, and ressive levels as required, COL. 5, lines 15 -60).

As to claim 32, Glenn discloses A CAN node comprising a CAN controller (Fig.1, and element 3) coupled with a CAN transceiver (Fig. 1, and element 4)  of any preceding claim wherein a receive input of the CAN controller is coupled with the receive output of the CAN transceiver for receiving the digital output signal for processing in accordance with the CAN protocol by the CAN controller (COL.4, lines 55-65) , 
and the CAN controller configured to generate a transmit signal in accordance with the CAN protocol and provide said transmit signal to a transmit output of the CAN controller 

As to claim 34, Glenn discloses a method operating a CAN transceiver comprising a receiver arrangement for coupling to a CAN bus, the receiver arrangement configured to determine a differential signal from analog signalling received from the CAN bus (Fig. 1 illustrates the CAN bus signals coupled to transceiver; COL. 4., lines 55 – 65);
 and a receive output for coupling to a CAN controller and wherein the receiver arrangement is configured to provide a digital output signal to the receive output based on the differential signal; wherein then method comprises (Fig.1 illustrates CAN controller 3 coupled to transceiver, COL.4, lines 55 – 65); 
operating the receiver arrangement in at least a first mode wherein in the first mode the method comprises: providing, by the receiver arrangement, the digital output signal comprising logic 0 when the differential signal is greater than a first receiver threshold; and providing, by the receiver arrangement, the digital output signal comprising logic 1 when the differential signal is less than said first receiver threshold unless said differential signal satisfies a condition, whereupon the method comprises providing the digital output signal comprising logic 0, wherein the condition at least comprises the differential signal being below an activity-voltage threshold (Figs. 2 and . 7 with elements defined where  VDIFF defines both the dominant, and ressive levels as required, COL. 5, lines 15 -60).

 As to claim 17, Glenn discloses  The CAN transceiver, wherein the CAN transceiver comprises a transmit input for coupling to said CAN controller and to receive a transmit signal therefrom, (Fig. 7 with analog I/O into transceiver)  the CAN transceiver further comprising a transmitter arrangement coupled to the transmit input to receive the transmit signal and configured for coupling to the CAN bus, the transmitter arrangement configured to provide analog signalling to the CAN bus based on the transmit signal. (COL. 7, lines 48-58). 
 
As to claim 18, Glenn discloses the CAN transceiver according to claim 16, wherein the activity-voltage threshold is below the first receiver threshold (COL. 5, lines 35-50).

As to claim 25, Glenn discloses the CAN transceiver, wherein in the first mode, the receiver arrangement is configured to receive analog signalling from the CAN bus with a defined level scheme corresponding to the level scheme according to CAN protocol ISO 11898-2:2016 (COL1. lines 33 – 40).  
 
As to claim 33, Glenn discloses a CAN node wherein said CAN protocol comprises the CAN FD protocol (COL.1, lines 35 – 40).

  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 20, 21, and 35  are rejected under 35 U.S.C. 103 as being unpatentable over Glenn as applied to claim1/34 above, and further in view of Ohtuska et al (US20150222455) hereinafter Ohtuska.

As to claims 19, and 35, Glenn does not explicitly disclose  the CAN transceiver, wherein the receiver arrangement is configured to operate in a second mode instead of the first mode based on signalling received from the CAN controller wherein in the second mode, the receiver arrangement is configured to, based on said differential signal, provide the digital output signal comprising logic 0 when the differential signal is greater than a second receiver threshold and provide the digital output signal comprising logic 1 when the differential signal is less than said second receiver threshold, the second receiver threshold different to the first receiver threshold.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the multi-mode capability of in the system of Glenn to enable CAN-FD et al, (Para. 0009).

As to claim 20, Ohtuska discloses the CAN transceiver, wherein the activity-voltage threshold is below the second receiver threshold (Fig. 5, and paras. 0038, 0039).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the multi-mode capability of in the system of Glenn to enable CAN-FD et al, (Para. 0009).

As to claim 21, Ohtuska discloses the CAN transceiver, wherein the second receiver threshold is below the first receiver threshold (Fig. 5, and paras. 0038, 0039).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the .
 
Allowable Subject Matter
Claims 22-24 and 26-31are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure20170070366.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625.  The examiner can normally be reached on 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.D/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184